o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date genin-110351-10 uil ------------------ -------------------- --------------------------------- dear -------------- this letter responds to your inquiry dated date regarding the homebuyer tax_credits you ask whether you can take a credit for your purchase of a condominium in --------- that you live in for five months of the year the remainder of the year you live in a cooperative apartment in new york that you have owned since ------- generally sec_36 of the internal_revenue_code provides a refundable_credit for a first-time_homebuyer of a principal_residence a first-time_homebuyer is defined as any individual and if married the individual’s spouse who has not had an ownership_interest in a principal_residence at any time during the three-year period before the date of the purchase of the home for purposes of sec_36 the term principal_residence is defined by sec_121 sec_36 the regulations under sec_121 provide that the term principal_residence includes a house or apartment that a taxpayer is entitled to occupy as a tenant-stockholder in a cooperative_housing_corporation sec_1_121-1 of the income_tax regulations because you previously owned a principal_residence you do not qualify for the first-time_homebuyer credit sec_36 provides a refundable_credit for certain individuals who bought a new principal_residence after date and who owned a principal_residence in the recent past these long-term homeowners generally qualify for the credit if on the purchase date of the new home the individual and if married the individual’s spouse has owned and used the same principal_residence for a consecutive five-year period during the eight years preceding the purchase of the new home a taxpayer does not have to sell the old principal_residence to qualify for the long-term homeowner credit but the new home must be the taxpayer’s principal_residence which of two properties a taxpayer uses as a residence is the taxpayer’s principal_residence depends on all the facts and circumstances however the property the taxpayer uses the majority of the time generally is the taxpayer’s principal_residence sec_1_121-1 of the income_tax regulations genin-110351-10 i hope this information is helpful if you have any further questions please contact ---------------- identification_number ------------ at -------------------- sincerely amy j pfalzgraf senior counsel office of associate chief_counsel income_tax accounting
